    Case: 3:19-cr-00068-CVG-RM Document #: 69 Filed: 04/17/20 Page 1 of 5



                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,             )
                                      )
                 Plaintiff,           )
                                      )
                 v.                   )     Criminal No. 2019-68
                                      )
LOUIE ISON MANGAMPAT,                 )
                                      )
                 Defendant.           )
                                      )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Everard Potter, AUSA
Donna Rainwater, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Richard Coughlin, Federal Public Defender
Gabriel J. Villegas, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Louie Ison Mangampat.

                                   ORDER
GÓMEZ, J.

      Before the Court is the trial in this matter, currently

scheduled for May 4, 2020. For the reasons stated herein, the

time to try this case is extended up to and including August 31,

2020.

      On March 17, 2020, the Chief Judge of the District Court of

the Virgin Islands entered a general order responding to the

COVID-19 pandemic. The Chief Judge noted that the pandemic had

been declared a national emergency and a public health emergency
    Case: 3:19-cr-00068-CVG-RM Document #: 69 Filed: 04/17/20 Page 2 of 5
United States v. Mangampat
Criminal No. 2019-68
Order
Page 2

by the President of the United States. The Chief Judge also

noted that the Governor of the Virgin Islands had declared a

state of emergency. The Chief Judge found it necessary to “take

reasonable and prudent actions” “in order to further public

health and safety, and the health and safety of Court personnel,

counsel, litigants, other case participants, jurors, persons

with other business at the courthouse, and the general public.”

Mar. 17, 2020, D.V.I. General Order at 1-2,

https://www.vid.uscourts.gov/sites/ vid/files/general-

ordes/CoronaVirusOperationsOrder.pdf.

      Among other precautionary measures, the Chief Judge

continued all criminal trials scheduled from March 18, 2020,

through April 16, 2020. The Chief Judge found that the ends of

justice required excluding March 18, 2020, through April 16,

2020, from the Speedy Trial count in all criminal matters.

        Such exclusion is necessary as to any cases scheduled
        for trial during the March 18, 2020[,] through April
        16, 2020[,] period in order to assure that there is
        a full, unhindered, continuously serving jury venire
        and seated jury in every case, which is central to
        the sound administration of justice. Such exclusion
        of time is also necessary in cases that are set for
        trial outside of the March 18, 2020[,] through April
        16, 2020[,] time period, as well as cases that are
        not yet set for trial, in order to address the
        reasonably anticipated difficulties in defense
        counsel communicating or visiting with clients; the
        difficulties that the parties are likely to face in
        undertaking all of the tasks necessary to fully
        prepare for trial; and the inherent delay in the
    Case: 3:19-cr-00068-CVG-RM Document #: 69 Filed: 04/17/20 Page 3 of 5
United States v. Mangampat
Criminal No. 2019-68
Order
Page 3

        scheduling of further trials as a consequence of the
        exclusion period herein.

Id. at 2-3.

      Since the Chief Judge entered the general order, the crisis

in the U.S. Virgin Islands and the United States in general has

intensified. On March 17, 2020, there were approximately 7,000

confirmed cases in the United States, 2 of which were in the

U.S. Virgin Islands. As of the date of this Order, there are

over 657,000 confirmed cases in the United States, 51 of which

are in the U.S. Virgin Islands. The virus has claimed over

33,400 lives in the United States, 1 of which is in the U.S.

Virgin Islands. The number of cases and deaths continues to

rise.

      Recognizing the gravity of the situation, Congress passed

an unprecedented financial assistance package, the CARES Act, on

March 27, 2020. The Act was signed into law by the President of

the United States that same day. Among its many provisions, the

CARES Act authorizes district courts to use teleconferencing to

hold felony pleas and felony sentencings under appropriate

circumstances. See CARES Act, § 15002(b)(2), H.R. 748, 248-49.

      On April 16, 2020, the Chief Judge entered an order

extending the general order in full force and effect through May

12, 2020. That order continued all criminal trials scheduled

from April 17, 2020, through May 12, 2020. The Chief Judge found
    Case: 3:19-cr-00068-CVG-RM Document #: 69 Filed: 04/17/20 Page 4 of 5
United States v. Mangampat
Criminal No. 2019-68
Order
Page 4

that the ends of justice required excluding April 17, 2020,

through May 12, 2020, from the Speedy Trial count in all

criminal matters.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that further extending this period would be in the best

interest of justice. In order to avoid overwhelming our

healthcare system, it is essential that action be taken to slow

the spread of the virus. Social distancing--specifically

avoiding gatherings of more than 10 people and maintaining a

distance of at least 6 feet from others--is the most effective

check against the COVID-19’s transmission. Given the

increasingly dire circumstances faced by the U.S. Virgin Islands

and the United States as a whole, the Court finds that a greater

extension of time is necessary for the protection and well-being

of the defendant, the jury, the prosecutors, the witnesses, the

court personnel, and the general public at large.

      The premises considered, it is hereby

      ORDERED that the time beginning from the date of this order

granting an extension through August 31, 2020, shall be excluded

in computing the time within which the trial for Louie Ison

Mangampat must be initiated pursuant to 18 U.S.C. § 3161; and it

is further
    Case: 3:19-cr-00068-CVG-RM Document #: 69 Filed: 04/17/20 Page 5 of 5
United States v. Mangampat
Criminal No. 2019-68
Order
Page 5

      ORDERED that the trial in this matter previously scheduled

for May 4, 2020, is RESCHEDULED to commence promptly at 9:00

A.M. on August 31, 2020, in Saint Thomas Courtroom 1.




                                         S\
                                               Curtis V. Gómez
                                               District Judge
